Danforth, J.
—This is a bill in equity asking an injunction against the city of Belfast and certain of its officers, in regard to certain proposed acts therein set forth. It is clear that it cannot bo sustained unless it comes within the provisions of the Act of 1864, c. 239. Hale & als. v. Cushman & als., 6 Met., 425.
It therefore becomes necessary to ascertain the true intent and meaning of that statute. So far as it has any bearing upon the question now before us, it is in the following words: — "When any * * city * * * votes to pledge its credit, or to raise by taxation, or to pay from its treasury, any money, for any purpose other than that for which it has the legal right and power, or any agent or officer thereof attempts to pay out the money of such city * * * without authority, the Supreme Judicial Court may, upon the suit or petition of not less than ten taxable inhabitants thereof, briefly setting forth the cause of complaint, hear and determine the same in equity.” This language appears to be clear and free from ambiguity. There are two classes of cases, and only two, where the Court is authorized to interfere ; where the city or town attempts to raise or pay money, or pledge its credit for a " purpose” not authorized by law, and where any "agent or officer thereof attempts to pay out the money of such city or town without authority.” There are no words in the statute, indicating in the slightest degree an intention on the part of the Legislature, to require or to authorize the Court to interfere with towns, so long as they keep within their legitimate sphere and make such contracts as the law authorizes, and raise money or loan their credit for the "purpose” of carrying out such contracts, whether in so do*38ing they act with prudence and wisdom, or otherwise. The "purpose,” the object to be accomplished, is the test by which we are to judge of the right of the Court to interfere, and not the results of that " purpose” when accomplished, nor the ways and means by which it is to be accomplished. It is not a matter of inquiry with the Court whether the town may, or may not have a good defence in law to an action brought against it, founded upon the subject matter in regard to which complaint is made. If the money to be raised is voted in good faith to pay any liability or contract within the contemplation of law, this process will not lie, but the town will be left, to its legal remedies and defences.
If a town were thus to vote money to pay a contract for the repair of highways, or to pay damages arising from an alleged defect in its ways, it would hardly be contended that, in a process of this kind, the Court would or could en-quire whether there was in either case a good cause of action against the town, or grant the injunction if there were not. The subject matter being within the legal rights and obligations of the towns and their officers, they must be left free to act as their interest may require, according to the dictates of their judgment, under their legal liabilities and the sanction of their oaths. So, too, when the allegation is that the agent or officer is about to pay out money without authority, the only inquiry which the Court can properly make, is whether the "purpose” for which the money is to be paid is within the legal sphere of the town, and the officer has been duly authorized by law or by the proper vote.
It'only remains to apply these principles to the case before us.
By the charter of the Belfast & Moosehead Lake Railroad Company,—Private Laws of 1867, e. 380, § 19,— the city of Belfast is authorized by a vote of two-thirds of its legal voters present at any meeting duly called therefor, to subscribe for stock of that company to any amount not *39exceeding twenty per cent, of the amount of its valuation. By an amendatory Act, Private Laws of 1868, c. 626, § 5, the same city was authorized, " by a vote of three-fourths of the legal voters of said city, present and voting at any meeting legally called therefor,” to subscribe for additional stock to the amount of one hundred and forty thousand dollars.
It will be observed that, by either of these Acts, no conditions or limitations are attached to the right of Belfast to subscribe for stock, except as to the amount, and the number of votes required. Both of these conditions have been complied with, and it is conceded that the Acts are within the constitutional power of the Legislature. It necessarily follows that the subscription for stock by the city is a contract withiu its "legal right and power.” The votes of the city to raise money, or to issue bonds, and the acts in pursuance thereof, complained of and sought to be enjoined, were passed at legal meetings, and are for the "purpose” of fulfilling this contract. The "purpose,” then, is a legal and not an illegal one. In the plaintiffs’ bill there is no allegation asserting the illegality of the contract; nothing of the kind is suggested in the arguments of counsel.
It is, however, suggested that there are certain conditions in the contract itself which have not been complied with, and certain malfeasances or non-feasances on the part of the corporation, by which the city is released from the performance of its part of the contract. This may all be true, and yet it does not follow that, because there are illegalities on the part of the corporation, the same or any others exist on the part of the city. It is the alleged wrongdoing of the city and not of the corporation wo are called upon to remedy. If the city has a legal defence to their contract, it is at their option to make it. The law makes it the judge of its own interest in this respect. It having been authorized to make the contract, it may insist upon such terms and conditions as its interest may seem to require. If subsequently it should appear to the city that its interests re*40quire a waiver of any of these terras or conditions not required by law, there is no legal objection to that waiver. The Court has no power to interfere to control the judgment or discretion of the -city when exercised within the limits prescribed by law.
Besides, whether the conditions and terms of the contract have, or have not been complied with by either party, involves questions of fact which the parties have a right to submit to a jury, -—a right which the statute does not contemplate shall be taken from them by this summary process ; and which the courts, or any third party have no power to interfere with.
So far as the proposed acts of the officers complained of are concerned, the case does not show that they are " without authority,” but supported- by the votes' of the city, legally passed, in regard to a matter upon which the law has authorized the city to act. Our conclusion, therefore, is, that the acts of the city, and the proposed acts of its officers set out in the plaintiffs’ bill, and sought to be enjoined, are not such as are contemplated in the statute, and not within the jurisdiction of this Court.
- Bill dismissed with costs.
Appleton, C. J., Kent, Walton and Barrows, JJ., concurred.